Claims 1, and 3-12 are currently pending with claim 2 being cancelled. Claims 7-12 have been withdrawn as being directed to a non-elected invention.  Claims 1, and 3-6 are under consideration.  
All the rejections have been withdrawn in view of the present amendment and response.  The combined teachings of the cited references do not suggest the metal conductor selected from the group consisting of Zn Cd, In, Bi, alloys thereof, and mixtures thereof. 
Upon further consideration, new grounds of rejections are made in view of newly discovered reference to Zhamu et al. (US 2009/0117466). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0030590 to Wang et al. (Wang) in view of US 2009/0117466 to Zhamu et al.  (Zhamu).  
Wang discloses a self-supporting layer suitable as an electrode, comprising a plurality of graphene sheets and spacer particle and/or binder particles disposed between and bonded the graphene sheets to each other (paragraph 106 and figure 3).  The self-supporting layer is a mesoporous structure having a pore size of from 2 002 of from 0.34 to 0.4 nm (paragraph 87).  The spacer particle comprises a metal fiber, a metal wire or a metal nanowire and each of which having a diameter of less than 100 nm (paragraph 99).  The self-supporting layer has an electrical conductivity greater than 5000 S/cm (paragraph 85).  The electrode has a specific capacity of 676 mAh/g and cell energy density of 378 Wh/kg (paragraph 128).  This is a clear indication that the self-supporting layer comprises a network of electron-conducting and phonon-conducting pathways wherein the spacer particle bridges the gaps in graphene planes, enabling barrier-free transport of electrons and phonons between the graphene planes.  
Wang does not explicitly disclose the metallic particle spacer selected from the group consisting of Zn, Cd, In, Bi, alloys thereof, and mixtures thereof. 
Zhamu, however, discloses an exfoliated graphite-based hybrid material composition for use as an electrode of a lithium ion battery (abstract).  The composition comprises nanoparticles capable of absorbing and desorbing alkali or alkaline metal ions, and exfoliated graphite flakes substantially interconnected to form a porous, conductive network of electron transport paths comprising pores wherein the nanoparticles reside in the pores of the network (abstract and paragraph 52).  
Zhamu teaches that the nanoparticles comprise Zn, Bi or alloys thereof (paragraph 54). Zhamu states that the graphite flake is composed of a plurality of graphene sheets bonded to each other through van der Waals forces in the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metallic nanoparticle disclosed in Zhamu for a particle spacer disclosed in Wang motivated by the desire to enhance electrical conductivity for the self-supporting layer.  
Regarding claims 3 and 4, neither Wang nor Zhamu discloses the self-supporting layer having a thermal conductivity of from 1000 to 1750 W/mK and an electrical conductivity of from 3000 to 20,000 S/cm.  
However, it appears that the resulting self-supporting layer meets all structural limitations and chemistry required by the claims.  
The resulting self-supporting layer suitable as an electrode, comprises a plurality of graphene sheets and spacer particle and/or binder particles disposed between and bonded the graphene sheets to each other.  The resulting metallic particle spacer is selected from the group consisting of Zn, Bi and alloys thereof. 
The self-supporting layer is a mesoporous structure having a pore size of from 2 to 50 nm.  The self-supporting layer has a thickness of from 5 to 250 microns.  The graphene sheet contains no more than 10 layers.  The graphene sheet has an inter-planar spacing d002 of from 0.34 to 0.4 nm.  The spacer particle comprises a metal fiber, a metal wire or a metal nanowire and each of which having a diameter of less than 100 nm.  The self-supporting layer has an electrical conductivity greater 
Therefore, the examiner takes the position that the thermal conductivity and the electrical conductivity would be present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product.

Wang does not disclose the metal conductor selected from the group consisting of Zn Cd, In, Bi, alloys thereof, and mixtures thereof. However, new combination of Wang and Zhamu suggests the claimed invention. 


Claims 1, and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0242496 to Ryu et al. (Ryu) in view of Zhamu.   
Ryu discloses a graphene-nanomaterial composite suitable as an electrode, comprising a plurality of graphene films stacked one on top of each other and a 
Ryu discloses neither the metallic nanomaterial selected from the group consisting of Zn, Cd, In, Bi and alloys thereof, nor the graphene films having an inter-planar spacing d002 of from 0.3354 nm to 0.4 nm.  
Zhamu, however, discloses an exfoliated graphite-based hybrid material composition for use as an electrode of a lithium ion battery (abstract).  The composition comprises nanoparticles capable of absorbing and desorbing alkali or alkaline metal ions, and exfoliated graphite flakes substantially interconnected to form a porous, conductive network of electron transport paths comprising pores wherein the nanoparticles reside in the pores of the network (abstract and paragraph 52).  
Zhamu teaches that the nanoparticles comprise Zn, Bi or alloys thereof (paragraph 54). Zhamu states that the graphite flake is composed of a plurality of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Zn, Bi or alloys thereof disclosed in Zhamu as the nanomaterial disclosed in Ryu motivated by the desire to enhance electrical conductivity for the graphene-nanomaterial composite.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the graphene films disclosed in Ryu having an inter-planar spacing d002 of 0.336 nm disclosed in Zhamu motivated by the desire to enhance electrical conductivity for the graphene-nanomaterial composite.  
Regarding claims 3 and 4, the combined disclosures of Ryu and Zhamu result in a graphene-nanomaterial composite meeting all structural limitations and chemistry required by the claims. 
The resulting graphene-nanomaterial composite is suitable as an electrode, comprising a plurality of graphene films stacked one on top of each other and a nanomaterial disposed between the graphene films and bonds to the graphene films by a chemical bond.  The graphene film has pores through which electrolyte ions can pass between the graphene films and diffusion of the electrolyte ions in the 002 of 0.336 nm.  
The graphene-nanomaterial composite has an electrode capacity of 338 F/g.  This is a clear indication that the graphene-nanomaterial composite would have a continuous network of electron-conducting and phonon-conducting pathways to provide excellent electrical conductivity.  The graphene-nanomaterial composite has a thickness of 50 nm to 500 microns.  The nanomaterial is in the form of a metal particle comprising Zn, Bi or alloys thereof.  
Therefore, the examiner takes the position that the thermal conductivity of 1000 to 1750 W/mk and an electrical conductivity of from 3000 to 20,000 S/cm would be inherently present as like material has like property.  This is in line with In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) which holds that if the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the claimed properties or functions will be presumed to be inherent.  The burden is shifted to the applicant to show unobvious differences between the claimed product and the prior art product. 
Ryu does not disclose the nanomaterial selected from the group consisting of Zn Cd, In, Bi, alloys thereof, and mixtures thereof. However, new combination of Ryu and Zhamu suggests the claimed invention. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hai Vo/
Primary Examiner
Art Unit 1788